ORDER

PER CURIAM.
Plaintiff appeals following the jury verdict and judgment for defendants in a dog bite case alleging error by reason of the trial court’s refusal to permit her to argue an adverse inference from defendants’ failure to testify. Defendants maintain the adverse inference is not available where, as here, defendants do not present any evidence. Defendants also assert that plaintiff failed to make a submissible case under the standards set forth in Gardner v. Anderson, 417 S.W.2d 130 (Mo.App.1967); Frazier v. Stone, 515 S.W.2d 766 (Mo.App.1974); and Crimmins v. Mirly, 675 S.W.2d 663 (Mo.App.1984). We agree that plaintiff faded to make a submissi-ble case and therefore deem it unnecessary to reach the issue plaintiff raises on appeal. A detailed opinion would have no prece-dential value. Accordingly, we affirm the judgment pursuant to Rule 84.16(b).